Order entered June 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01616-CV

      LONE STAR ENGINE INSTALLATION CENTER, INC., ET AL., Appellants

                                                  V.

                         BRENDA GONZALES, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15035

                                           ORDER
       We GRANT appellants’ June 10, 2015 motion for an extension of time to file a brief.

Appellants shall file a brief by JUNE 15, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE